Citation Nr: 1216611	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-35 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for nasal septum deviation.

2.  Entitlement to a disability rating greater than 10 percent for otitis externa of the right ear.

3.  Entitlement to a disability rating greater than 10 percent for otitis externa of the left ear.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.

5.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for right elbow nerve impingement, post surgical release.

6.  Entitlement to a disability rating greater than 10 percent for degenerative joint and degenerative disc disease of the lumbar spine.

7.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the left knee.

8.  Entitlement to a disability rating greater than 10 percent for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976 and from May 1980 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and August 2007 RO decisions.  The Veteran presented sworn testimony in support of his claims during a videoconference hearing on appeal in February 2012.  

The issues of entitlement to service connection for right elbow nerve impingement, post surgical release and entitlement to an increased disability rating for degenerative joint disease of the left knee and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement received in February 2012, and on the record during the February 2012 videoconference hearing before the undersigned Veterans Law Judge, the Veteran requested to withdraw his pending appeals for increased disability ratings for bilateral otitis externa, nasal septum deviation, and bilateral hearing loss; as of that date, the Board had not yet promulgated a final decision on these issues.

2.  The Veteran's claim for entitlement to service connection for right elbow nerve impingement, post surgical release, was most recently denied in August 2007; he did not appeal this decision.

3.  The Veteran's February 2012 hearing testimony was not previously of record and relates to the unestablished fact of potential nexus to service which is necessary to substantiate his claim for service connection.

4.  Throughout the time period at issue, the Veteran has manifested forward flexion of his thoracolumbar spine greater than 60 degrees; he does not have spinal ankylosis, and has not been prescribed bed rest by a physician for relief of his back problems.

5.  Although the Veteran reports radiating pain in his left leg, no diagnosis indicative of sciatic neuropathy has been rendered.


CONCLUSIONS OF LAW

1.  The Veteran's appeals for increased disability ratings for bilateral otitis externa, nasal septum deviation, and bilateral hearing loss have been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The August 2007 denial of service connection for right elbow nerve impingement, post surgical release, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  Evidence received since the August 2007 denial of service connection for right elbow nerve impingement, post surgical release, is new and material; therefore this decision may be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  A disability rating greater than 20 percent is not warranted for thoracolumbar degenerative joint and disc disease.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

5.  A separate disability rating for associated objective neurologic abnormalities is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 and Note 1 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeals

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision. 38 C.F.R. § 20.204(b).  When he does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).  

The Veteran presented sworn testimony in support of his appeal during a February 2012 videoconference hearing before the undersigned Veterans Law Judge.  During the hearing, he withdrew the appeals as to increased disability ratings for bilateral otitis externa, nasal septum deviation, and bilateral hearing loss.  His representative submitted a written statement the same month affirming the Veteran's desire to withdraw these issues from appellate status. 

Because the Veteran has expressed a desire to terminate his appeal as to these claims, because he has done so on the record during a hearing as well as in a written statement signed by his representative, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d). 

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his left knee and lumbar spine claims in a letter of July 2006, prior to the initial adjudication of the claims.  

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was informed of these elements with regard to his right elbow claim in a July 2006 letter.  

VA medical records, service treatment records from his second period of service, some private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

With regard to the Veteran's service treatment records, it is worth noting that the medical records reflecting his first period of service are not contained in the claims file and thus are not available for review by adjudicators.  In an April 2007 statement, the Veteran reported that he had provided copies of these records to the Fort Leavenworth Army Hospital when he was hospitalized in 1996, but that they had "gone missing" while he was still hospitalized and were never found.  He also reported that he had given a complete copy of his medical records to the VA in Kansas City, Missouri, upon his retirement in July 1995.  The Board is unable to conceive of any reason why these records would be relevant to the instant claim, as the Veteran contends that his right elbow problems result from a pattern of frequent heavy lifting over time during service, rather than any particular incident; and as the records reflecting his fifteen-year second period of service are available for review.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Claim to reopen

Service connection for a right elbow disability was most recently denied in May 2003 on the basis that no nexus to service was shown.  The Veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Careful review of the August 2007 RO decision and the subsequent September 2008 Statement of the Case reveals that the RO reopened the claim, implicitly finding that new and material evidence had been submitted.  As explained, above, however, the Board is required to make our own determination on this matter.  Barnett.  

During the February 2012 hearing, the Veteran testified about his responsibilities during service as a supply specialist and supervisor, which involved repeated heavy lifting of such items as tank parts and roller wheels.  He also explained his belief that nerve impingement in his right elbow (now post-surgery) was caused by frequent heavy lifting over a long period of time during service.  This testimony is new, in that it was not previously of record.  It is material in that it relates to the unestablished fact of potential nexus to service which is necessary to substantiate the claim.  Furthermore, it is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and in the Board's view, it raises a reasonable possibility of substantiating the claim.  

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the appellant's reopened claim without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The appeal is therefore addressed further in the REMAND which follows.

Lumbar spine

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the provisions of Diagnostic Codes 5003 and 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Historically, service connection for disability of the lumbar spine was granted upon the Veteran's discharge from service based upon service treatment records which reflected early degenerative joint disease at the L4 level.  A 10 percent disability rating was assigned at that time to reflect tenderness and characteristic limitation of motion.  

In support of his claim for an increased disability rating, the Veteran asserts that his level of pain is significant, and is unrelated to the range of motion he displays in his low back.  He also asserts that his low back functionality has decreased since he filed his 2006 claim for an increased rating.  During the February 2012 hearing on appeal, he testified that he can no longer run due to back pain, that he is limited in how long he can stand and sit, to include driving, and that he can only walk about a quarter of a mile before he develops intense back pain.  He testified that he often wakes up at night because of back pain and that he takes daily pain medication.

VA treatment records reflect the prescription of pain medication and various exercises for his low back during the time period at issue. 

During a March 2007 VA examination, the Veteran reported constant mid-low back pain which was nonradiating.  The pain would increase upon activity such as lifting, standing, and walking.  He explained that while he had missed no work due to back pain, in his occupation as a teacher, he simply sat down more frequently, rather than teaching standing up.  He did not run, or do pushups due to back pain.  He also avoided ladders, lifting activity and snow shoveling.  Upon clinical examination, there was some loss of normal lumbar lordosis.  There was no palpable spasm or tenderness.  He had a negative straight leg raising test.  Deep tendon reflexes were symmetrical and normal.  He had 38 degrees of right and left thoracolumbar spine rotation, 15 degrees of right lateral and 20 degrees of left lateral motion, 79 degrees of flexion, and 10 degrees of extension.  Manifestations of pain were observed at the end of flexion and extension only.  There were no additional limitations after repetitive motion.  The examiner declined to speculate about additional limitations of motion upon flare-ups.  The examiner rendered a diagnosis of degenerative joint disease of the lumbosacral spine.  

After the veteran reported that his back pain had worsened, he underwent another VA examination for purposes of compensation in May 2011.  At that time, he reported he had occasional radiating pain into his left leg, and that he felt his pain was progressively worse.  Although he took medication, he felt he was getting poor results from the pain medication.  Upon clinical examination, there was no ankylosis, no spasm, atrophy, guarding, or weakness.  Pain with motion and tenderness were observed.  Range of motion exercises revealed 70 degrees of flexion, 10 degrees of extension, 15 degrees of left and right lateral flexion, 20 degrees of left and right lateral rotation.  There was objective evidence of pain on active range of motion and upon repetitive motion.  The Veteran had normal reflexes upon examination and no dysesthias on the peripheral nerves.  Muscle tone was normal with no atrophy.  Lasegue's sign was positive, indicating the likely presence of a herniated disc.  The examiner rendered a diagnosis of degenerative disc disease of the lumbosacral spine, L5-S1.  
 
Under the governing regulation, degenerative joint disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The currently-assigned 10 percent disability rating reflects forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent disability rating is assigned for symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Applying these criteria to the facts of the Veteran's case, the Board notes that his range of motion test results fit squarely within the parameters set forth for the 10 percent disability rating, as he demonstrated forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees throughout the time period at issue.  We acknowledge the diminution in his measured range of spine motion from 2007 until 2011; however, even the more limited results in 2011 still meet the criteria for a 10 percent disability rating.  We also acknowledge the Veteran's contentions that range of motion measurements do not accurately reflect the amount of pain he feels.  Although the Board is sympathetic to this argument, we are bound by the provisions of the law and regulations, including the requirement that the formula must be applied regardless of symptoms including pain.  The intention of the drafters of the General Rating Formula is clear that his pain is already encompassed in the disability rating assigned based upon the more objective standards embodied in the General Rating Formula.  

Although the Veteran reports experiencing radiating pain in the left leg, no diagnosis indicative of sciatic neuropathy has been rendered in any of the medical records available for review, to include the report of the VA examination where this symptom is first recorded.  Thus, a separate disability rating for objective neurologic abnormalities involving radiation to the left leg is not warranted in this case. 

The Veteran also carries a diagnosis of degenerative disc disease in the lumbar region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his back problems.  Furthermore, the VA examiners in 2007 and 2011 specified that the Veteran did not require bed rest, and did not have incapacitating episodes as defined in the governing regulation.  Although the Veteran intentionally limits his activities to avoid back pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The Board recognizes the Veteran's increasing limitations due to his service-connected back problem.  The Veteran's own testimony and other statements attest to the fact that the Veteran is limited in his activities, and can no longer enjoy many of the activities which he used to perform.  While the Board is sympathetic to this situation and the Veteran's frustration with it, there is no basis under law for the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease.  The preponderance of the evidence is against the claim and the appeal for a higher initial disability rating must be denied. 

Extraschedular consideration

In evaluating the Veteran's claim for a higher disability rating for his lumbar spine, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disease of the lumbar spine with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as 'governing norms.'  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

The appeals for increased disability ratings for bilateral otitis externa, nasal septum deviation, and bilateral hearing loss are dismissed.

New and material evidence having been presented, the previously-denied claim of entitlement to service connection for right elbow nerve impingement, post surgical release, is reopened; to this extent only, the appeal is granted.

A disability rating greater than 10 percent for degenerative joint and disc disease of the lumbar spine is denied.


REMAND

	Right elbow

Prior to further review of the Veteran's now-reopened claim for entitlement to service connection for right elbow nerve impingement, post surgical release, the Board finds that further evidentiary development is necessary.

Initially, we note that the medical records reflecting the 2001 right elbow surgical procedure are not contained in the record.  Furthermore, it does not appear that they have been requested.  Although some hand-written doctor's notes reflecting pre and post-surgery care are available for review, no records reflecting the decision to undertake the surgery, the pre-surgery testing, or the surgery itself, are contained in the claims file.

According to the report of an August 2007 VA examination, the examiner noted that if the operative report, along with reports of nerve conduction testing and pre-surgery history and physical examinations could be obtained they may provide more information which should be considered and which could potentially change the opinion rendered in that August 2007 report.  Governing law and regulation provide that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  Such reasonable efforts will generally consist of an initial request for the records and, if they are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Therefore, upon remand, these records should be requested for review by medical personnel and adjudicators.

Lastly, the evidence of record currently contains no medical opinion as to the validity of the Veteran's assertion that his right elbow nerve impingement was caused by repeated heavy lifting over a period of time during service.  Therefore, upon remand, informed medical evidence upon this point should be obtained.

      Left knee

Historically, service connection for left knee chondromalacia was granted following the Veteran's discharge from service based upon his service treatment records showing left knee complaints and post-service medical evidence confirming the chondromalacia.  A noncompensable disability rating was assigned at that time.  The disability rating was increased to 10 percent effective in July 2006 based upon medical evidence showing increased disability with pain.  In 2011, the service-connected disability was recharacterized as involving degenerative joint disease based upon diagnostic tests and medical opinion indicating that the chondromalacia had progressed to degenerative joint disease.  The disability rating remained at 10 percent, however, as additional impairment involving limitation of motion warranting a higher rating was not shown.  

Review of the evidence of record reveals that during the time period at issue , from July 2005 until the present, the Veteran's reported functional impairment has progressively worsened.  For instance, during the March 2007 VA examination, he reported that he avoided the stairs on account of his knee, and that he spent more time sitting down, rather than standing.  During the May 2011 VA examination, he reported only being able to walk a few yards at a time due to knee pain.  Throughout the time period at issue, his range of left knee motion has remained fairly stable, without significant decrease in left knee flexion and extension.  All of the medical evidence of record reflects that he has no problems with instability or giving way.  He denied problems involving left knee stability at every VA examination of record.  His VA treatment reports similarly reflect no instability, subluxation or dislocation involving the left knee.  However, during the February 2012 hearing on appeal, he testified that his left knee had given out once or twice, although he had not fallen.  The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 'based on additional disability.'  See VAOPGCPREC 23-97.  In other words, if the Veteran's newly-reported symptom of left knee instability is medically related to his degenerative joint disease, a separate disability rating could be awarded for this impairment.  Given the lack of medical confirmation of the newly-reported instability, and the absence of any medical opinion linking the instability to the service-connected degenerative joint disease, the Board deems that a remand is warranted to obtain further information on this aspect of the Veteran's left knee impairment.

	Sinusitis

During the February 2012 hearing on appeal, the Veteran testified that he receives care for his sinusitis from a private physician.  The report of a May 2011 VA examination reflects that he received liquid nitrogen treatment at the University of Denver.  These records are currently not available for review.  As they are clearly relevant and could potentially support the award of an increased disability rating, they should be obtained prior to further review of this claim.  

Lastly, we note that because the Veteran continues to receive medical care from the VA, his VA medical records should be updated for the file upon remand.  In this regard, we note that the Veteran receives care from multiple VA facilities.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who were involved with the Veteran's 2001 right elbow surgery, to include the hospital where the surgery was performed, the surgeon, and any outside tests and studies.  After securing the necessary releases, the RO should obtain these records for inclusion in the claims file.

2.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for sinusitis since July 2005, one year prior to the instant claim for an increased disability rating.  After securing the necessary release, the RO should obtain these records for inclusion in the claims file.

3.  The RO should obtain all records of VA medical treatment afforded to the veteran from June 2011 through the present by the VA Medical Center in Denver, Colorado, and related facilities, to include the Fort Collins Outpatient Clinic, for inclusion in his claims file.  

4.  After obtaining the records requested above, the Veteran's claims folder should be provided to the examiner who performed the August 2007 examination for review.  If that examiner is not available, then the file should be provided to a physician with comparable expertise in neurosurgical matters.  The physician is requested to review the surgical records (if obtained) and to determine whether the previously-submitted August 2007 medical opinion to the effect that the Veteran's right elbow nerve impingement was not initially manifest during service or otherwise related to service, should be revised based upon the newly-obtained records.  

Regardless of whether any new records reflecting the Veteran's 2001 surgery are obtained, the physician is requested to render an opinion as to whether the Veteran's right elbow nerve impingement is more, less, or equally likely to have been caused by repeated heavy lifting over a period of time during service.  The complete rational for all opinions expressed should be fully explained.  

If the physician deems that a clinical examination of the Veteran and/or further tests and studies would be helpful, then such examination, tests and studies should be scheduled.

5.  The veteran should be afforded a VA orthopedic examination to evaluate his recent complaints of left knee instability.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner, to include a clinical Lachmann's test, and any imaging studies to evaluate his knee ligaments, should be conducted in conjunction with the examination.  The examiner is requested to identify any instability in the left knee, and any conditions tending to promote instability.  If such are found, then a medical opinion as to whether the instability is more, less, or equally likely to be related to the Veteran's service-connected left knee degenerative joint disease should be rendered.  The complete rationale for all opinions expressed should be fully explained.

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any further evidentiary development which may become apparent at this point, to include additional VA medical examination to evaluate the Veteran's sinusitis, should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


